Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 23, 2014

The Court of Appeals hereby passes the following order:

A14A2106. LYNN ARTHUR BROWN, SR. v. CAROLYN BROWN.

      Lynn Arthur Brown, Sr. appealed to this Court from the trial court’s order
finding him in contempt of certain provisions of the parties’ divorce decree. Under
the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the Supreme Court has
appellate jurisdiction over “[a]ll divorce and alimony cases.” “[A]n appeal from the
judgment in a contempt action seeking to enforce any portion of [a] divorce decree
other than child custody is ancillary to divorce and alimony and falls within [the
Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’ [Cits.]” Rogers v.
McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also Morris v. Morris,
284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Therefore, this appeal is hereby
TRANSFERRED to the Supreme Court of Georgia.

                                        Court of Appeals of the State of Georgia
                                                                         07/23/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.